Exhibit 10.3

Execution Version

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT, dated effective for all
purposes as of April 17, 2020 (this “Amendment”), is made and entered into by
and among NGP XI Mineral Holdings, LLC, a Delaware limited liability company
(“NGP”), Springbok Energy Feeder Fund, LLC, a Delaware limited liability
company, Springbok Energy Feeder Fund A, LLC, a Delaware limited liability
company, Springbok Investments, LLC, a Delaware limited liability company,
Jasmine Interests, LLC, a Texas limited liability company, KLF Red Head Oil and
Gas LLC, an Oklahoma limited liability company, Fielding and Rita Claytor, each
a resident of the State of Texas, Silver Spur Resources, LLC, a Texas limited
liability company, Virginia Altick, a resident of the State of Texas, Springbok
Class B Vehicle, LP, a Delaware limited partnership (each of the foregoing, an
 “SEP Seller,” and collectively, the “SEP Sellers” and, together with NGP,
collectively, the “Sellers” and each a “Seller”), Springbok Investment
Management, LP, a Delaware limited partnership (“SIM”), Kimbell Royalty
Partners, LP, a Delaware limited partnership (“KRP”), Kimbell Royalty Operating,
LLC, a Delaware limited liability company (“Opco” and, together with KRP, “Buyer
Parties”), and SEP I Holdings, LLC, a Delaware limited liability company (“SEP I
Holdings”).  Sellers, SIM, Buyer Parties and SEP I Holdings may collectively be
referred to herein as the “Parties” and each individually as a “Party”. 
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the SPA (as defined below).

RECITALS

WHEREAS,  Sellers, Buyer Parties and, for the limited purposes set forth
therein, SIM, are each party to that certain Securities Purchase Agreement,
dated as of January 9, 2020 (the “SPA”);

WHEREAS,  Section 10.7 of the SPA contemplates that the SPA may be amended or
modified in whole or in part, and terms and conditions thereof may be waived,
only by a duly authorized agreement in writing which makes reference to the SPA
executed by each Party;

WHEREAS, pursuant to Section 10.12 of the SPA, each of the SEP Sellers has
appointed SIM as its attorney-in-fact and authorized SIM to, among other things,
execute amendments and modifications to the SPA and to direct payment of any and
all amounts payable to SEP Sellers under the SPA; and

WHEREAS, the Parties desire to (i) amend and modify the SPA as set forth herein
to, among other things, designate SEP I Holdings as the recipient of a portion
of the Unit Consideration to be paid to the Sellers under the SPA and (ii) set
forth such other agreements of the Parties as more particularly described
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:





1




 

1.         SPA Amendments and Modifications.  The SPA is hereby amended and
modified as provided in this Section 1.

(a)        The SPA is hereby amended by replacing Exhibit A-1 thereto in its
entirety and replacing it with Annex I to this Agreement.

(b)        Notwithstanding anything to the contrary contained in the SPA, the
SPA is hereby modified, and each of Sellers, Buyer Parties and SEP I Holdings
hereby acknowledges and agrees, as follows:

(i)        the portion of the Unadjusted Purchase Price allocated to each Seller
at the Closing is set forth on Exhibit A-1;

(ii)       SIM, on behalf of the SEP Sellers, and NGP have directed and
designated that (A) a portion of the Common Units constituting the Unit
Consideration to be paid at Closing will be directed and paid to SEP I Holdings
on behalf of the Sellers (other than SSR) (the “SEP I Holdings Closing Unit
Consideration”), (B) a portion of the Common Units constituting the Indemnity
Units will be held in the name of SEP I Holdings on behalf of the Sellers (other
than SSR) (together with the SEP I Holdings Closing Unit Consideration, the “SEP
I Holdings Unit Consideration”), and (C) the remainder of the Common Units
constituting the Unit Consideration to be paid at Closing will be paid to, and
the remainder of the Common Units constituting the Indemnity Units will be held
in the name of, SSR, in each case, as provided in the Joint Instruction Letter
delivered to the Transfer Agent prior to or at Closing;

(iii)      notwithstanding the foregoing, the Indemnity Units shall be deemed to
held by the Sellers as provided on Exhibit A-1 for purposes of determining the
Sellers’ respective indemnification obligations under the SPA; and

(iv)      from and after Closing, all references in the SPA to the delivery by
the Sellers and Buyer Parties to the Transfer Agent of any notices, directions
and instructions, as applicable, shall hereafter be deemed references to the
delivery by SEP I Holdings and SSR, as applicable, and Buyer Parties to the
Transfer Agent of any such notices, directions and instructions, as applicable,
and Sellers shall cause SEP I Holdings and SSR, as applicable, to make any such
delivery, as applicable.

The terms and provisions of the SPA, including Sections 2.2 and 2.6 and Article
9, shall be construed and applied in accordance with the foregoing.

2.         Representations and Warranties.  SEP I Holdings hereby represents and
warrants to Buyer Parties the following:

(a)        Organization.  SEP I Holdings is a limited liability company duly
formed, validly existing and in good standing under the Laws of the jurisdiction
of its organization, formation or residence, as applicable, and has the
requisite organizational power and authority to own, lease and otherwise hold
its assets and to conduct its business as it is now being conducted.





2




 

(b)        Authorization; Enforceability.  SEP I Holdings has full capacity,
power and authority to execute and deliver this Amendment and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Amendment and the
other Transaction Documents to which it is a party, the performance of the
transactions contemplated hereby and thereby and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized on the part of SEP I Holdings, and no other proceeding on the part of
SEP I Holdings is necessary to authorize this Amendment and the other
Transaction Documents to which such it is a party or the performance of the
transactions contemplated hereby or thereby.  This Amendment has been duly and
validly executed and delivered by SEP I Holdings, and this Amendment constitutes
a valid and binding obligation of SEP I Holdings, enforceable against SEP I
Holdings in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.  Each other Transaction Document to which SEP I
Holdings is a party has been or shall be duly and validly executed and delivered
by SEP I Holdings, and each such other Transaction Document constitutes or shall
constitute a valid and binding obligation of SEP I Holdings, enforceable against
SEP I Holdings in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

(c)        Securities Law Compliance.

(i)        SEP I Holdings is an accredited investor as defined in Regulation D
under the Securities Act.  SEP I Holdings (A) is acquiring the Common Units for
its own account and not with a view to distribution, (B) has sufficient
knowledge and experience in financial and business matters so as to be able to
evaluate the merits and risk of an investment in the Common Units and is able
financially to bear the risks thereof and (C) understands that the Common Units
will, upon issuance, be characterized as “restricted securities” under state and
federal securities Laws and that under such Laws and applicable regulations the
Common Units may be resold without registration under such Laws only in certain
limited circumstances.

(ii)       SEP I Holdings has experience in analyzing and investing in companies
similar to each Buyer Party and is capable of evaluating the merits and risks of
its investment in Common Units and has the capacity to protect its own
interests;

(iii)      To the extent necessary, SEP I Holdings has retained and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the acquisition of Common Units and the other transactions
contemplated by this Amendment; and

(iv)      SEP I Holdings has had an opportunity to discuss Buyer Parties’
business, management and financial affairs with the members of Buyer Parties’
management and has had an opportunity to ask questions of the officers and other
representatives of Buyer Parties, which questions were answered to its
satisfaction.





3




 

3.         Additional Covenants of SEP I Holdings.  SEP I Holdings hereby
acknowledges and agrees that (a) after giving effect to this Amendment, at the
Closing, it will receive the SEP I Holdings Unit Consideration on behalf of the
Sellers (other than SSR), and (b) in connection therewith, SEP I Holdings shall
be subject to Sections 6.7, 6.8, 6.11, 6.12 and 6.17 of the SPA, as amended by
this Amendment, as if SEP I Holdings were originally a party to the SPA, which
Sections are incorporated herein by reference and made part of this Amendment
and shall apply with respect to SEP I Holdings mutatis mutandis.

4.         Indemnification.  From and after the Closing Date, each of the
Sellers and SIM shall indemnify, defend and hold harmless the Buyer Indemnified
Parties from, against and in respect of any and all Losses suffered or incurred
by any of the Buyer Indemnified Parties or to which any of the Buyer Indemnified
Parties may otherwise become subject to the extent arising out of or resulting
from a Claim by a Seller or its Affiliates related to (i) the direction of the
Unit Consideration to SEP I Holdings pursuant to this Amendment or (ii) the
modification to the allocation of the Unadjusted Purchase Price as among the
Sellers as provided in this Amendment.

5.         Miscellaneous.

(a)       Each reference in the SPA to the SPA shall mean the SPA as amended by
this Amendment.  The SPA, as amended hereby, is in all respects ratified,
approved and confirmed and remains in full force and effect.

(b)       The provisions of Section 1.2 and Article 10 of the SPA are
incorporated herein and made a part of this Amendment, mutatis mutandis.

[Signature page follows]

 

 

 



4



 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first written above.

 

 

 

 

BUYER PARTIES:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By: Kimbell Royalty GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:  R. Davis Ravnaas

 

Title:   President and Chief Financial Officer

 

 

 

 

 

 

 

KIMBELL ROYALTY OPERATING, LLC

 

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:  R. Davis Ravnaas

 

Title:   President and Chief Financial Officer

 





[Signature Page to Amendment to Securities Purchase Agreement – SEP I]



 

 

 

 

 

 

SELLERS:

 

 

 

NGP XI MINERAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher G. Carter

 

Name:    Christopher G. Carter

 

Title:     Authorized Person

 





[Signature Page to Amendment to Securities Purchase Agreement – SEP I]



 

 

 

 

 

SPRINGBOK ENERGY FEEDER FUND, LLC, SPRINGBOK ENERGY FEEDER FUND A, LLC,
SPRINGBOK INVESTMENTS, LLC, JASMINE INTERESTS, LLC, KLF RED HEAD OIL AND GAS
LLC, FIELD AND RITA CLAYTOR, SILVER SPUR RESOURCES, LLC, VIRGINIA ALTICK, AND
SPRINGBOK CLASS B VEHICLE, LP

 

 

 

BY: SPRINGBOK INVESTMENT

 

MANAGEMENT, LP, as attorney-in-fact for all of the abovementioned SEP Sellers,
pursuant to the powers of attorney granted to SIM by the SPA.

 

 

 

By: Springbok Management GP Corp.,

 

       its General Partner

 

 

 

 

 

By:

/s/ Ryan Watts

 

Name:  Ryan Watts

 

Title:    Authorized Officer

 





[Signature Page to Amendment to Securities Purchase Agreement – SEP I]



 

 

 

 

 

 

SIM:

 

 

 

SPRINGBOK INVESTMENT

 

MANAGEMENT, LP

 

 

 

By: Springbok Management GP Corp.,

 

        its General Partner

 

 

 

 

 

By:

/s/ Ryan Watts

 

Name:  Ryan Watts

 

Title:    Authorized Officer

 





[Signature Page to Amendment to Securities Purchase Agreement – SEP I]



 

 

 

SEP I HOLDINGS:

 

 

 

SEP I HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ryan Watts

 

Name:  Ryan Watts

 

Title:    Authorized Officer

 

[Signature Page to Amendment to Securities Purchase Agreement – SEP I]

